FIRST AMENDMENT TO EMPLOYMENT AGREEMENT FIRST AMENDMENT (this “Amendment”), dated as of October 29, 2009, to the Employment Agreement dated as of July 12, 2006 (the “Employment Agreement”), by and among LIN TV Corp., a Delaware corporation (“Parent”), and LIN Television Corporation, a Delaware corporation with its headquarters in Providence, Rhode Island, and a wholly-owned subsidiary of the Parent (the “Company” and, together with Parent, the “LIN Companies”), and Vincent L. Sadusky (the “Executive”). W I T N E S S E T H: WHEREAS, the Executive and the LIN Companies are parties to the Employment Agreement; and WHEREAS, the parties desire to amend the Employment Agreement upon the terms and conditions set forth herein. NOW THEREFORE, in consideration of the premises and mutual covenants contained herein, the undersigned hereby agree as follows: 1.Defined Terms.Terms defined in the Employment Agreement and used herein shall have the meanings given to them in the Employment Agreement. 2.Amendments to Section 5(b).The following shall be added as a new Section 5(b)(iii): “5(b)(iii)Solely with respect to calendar year 2009, Executive shall be eligible to receive a bonus payment calculated as set forth in this paragraph (iii) (the “2009 Results Bonus”) using a baseline bonus amount equal to sixty percent (60%) of the Base Salary in effect as of the last day of the 2009 calendar year (the “2009 Results Bonus Base Amount”).The amount of the 2009 Results Bonus awarded to
